Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural History
This Office action (under Reissue Control No. 16/390,128) addresses original U.S. Application No. 15/693,011 (hereinafter the "'011 Application) issuing as U.S. Patent No. 9,979,578 B2 to Suh et al. on May 22, 2018.  Based upon review of the '011 Application, the application was filed on August 31, 2017.  The '011 Application also claims domestic priority via a series of continuation applications to U.S. Application No. 14/627,377, filed February 20, 2015 and to U.S. Provisional Application No. 61/942,581, filed on February 20, 2014.  
This Office action responds to the Applicant’s Response to Ex Parte Quayle Action, filed on April 25, 2022 (hereinafter the “Response to the Quayle Office Action”), the Supplemental Amendment filed April 26, 2022 (hereinafter the “First Supplemental Amendment”) and the Supplemental Amendment filed May 3, 2022 (hereinafter the “Second Supplemental Amendment”).   These filings were in response to the Ex Parte Quayle Office action, mailed February 24, 2022 (hereinafter the “Quayle Office Action”).








The Applicant’s Response to the Quayle Office Action
Said Response to the Quayle Office Action overcomes the issues identified in said Quayle Office action, 5, 6.  Specifically, the “Appendix” to the Response provides a detailed explanation of support in the written description for the changes made by the preliminary amendment filed on April 22, 2019 (hereinafter the “Preliminary Amendment”) as required by 37 CFR 1.173(c), including specific mappings of the amended claim limitations to the written description. 

The First and Second Supplemental Amendments Are Not Entered 
When a supplemental reply is filed in sufficient time to be entered into the application before the examiner considers the prior reply, the examiner may approve the entry of the supplemental reply if, after a cursory review, the examiner determines that the supplemental reply is “clearly limited to” one of the situations set forth below according to 37 CFR 1.111(a)(2)(i).  See also MPEP 714.03(a).

(A) cancellation of a claim; 
(B) adoption of the examiner’s suggestions;
(C) placement of the application in condition of allowance;
(D) reply to an Office requirement made after the first reply was filed;
(E) correction of informalities (e.g., typographical errors); or
(F) simplification of issues for appeal.

The Quayle Office action notified the Applicant that the originally filed specification generally appeared to provide written description support for the changes made in said Preliminary Amendment, however the Applicant had failed to provide a specific explanation of the support in the disclosure for changes made to the claims (e.g., mapping the specific teachings to the specific amended limitations) as required by 37 CFR 1.173(c).  Quayle Office Action, 5, 6.
However, the First Supplemental Amendment proposes to amend the independent claims 1 and 5 to replace the term “deinterleaving order” with “interleaving pattern,” which is an amendment affecting the merits of the claims and that does not address any informalities identified in the Quayle Office Action.  Moreover, the First Supplemental Amendment fails to comply with 37CR 1.173 for failing to provide any explanation of support for this change contrary to the explicit requirements of Rule 173(c).
Thus, the First Supplemental  Amendment fails to “(A) adopt . . . the examiner’s suggestions” or “(D) reply to an Office requirement made after the first reply was filed.”  The Rule 1.173 issues raised in the First Supplemental Amendment also fail to “(C) place[] . . .  the application in a condition of allowance” and go against a “(F) simplification of issues for appeal.”
The Second Supplemental Amendment proposes to amend claims 1, 2, 5, 6, 9, 10, 11 and 12 to replace the term “deinterleaving pattern” with “interleaving order” and delete “bit” in “bit interleave/bit interleaving/bit interleaved” and “bit deinterleave/bit deinterleaving/bit deinterleaved” phrases respectively.   This proposed Amendment thus substantially affects the merits of the claims and does not address any informalities identified in the Quayle Office Action.  Moreover, the Second Supplemental Amendment fails to comply with 37CR 1.173 for failing to provide any explanation of support for this change contrary to the explicit requirements of Rule 173(c).
Thus, the Second Supplemental Amendment fails to “(A) adopt . . . the examiner’s suggestions” or “(D) reply to an Office requirement made after the first reply was filed.”  The Rule 1.173 issues raised in the Second Supplemental Amendment also fail to “(C) place[] . . .  the application in a condition of allowance” and go against a “(F) simplification of issues for appeal.”
Thus, the First Supplemental Amendment and the Second Supplemental Amendment will both not be entered.



Patentable Subject Matter
	All pending claims 1, 2, 5, 6 and 9-12 are allowed over the applied, prior art of record for the reasons explained in said Quayle Office Action, 6-8.

Reissue Reminders
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the Suh patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance; a supplemental oath/declaration will be required.  See MPEP § 1414.01.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri., 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                         (571) 272-7538

Conferee:
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992